                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


MORRIS E. RIMES, JR.,                                 )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 19-CV-0282-CVE-JFJ
                                                      )
MVT SERVICES, LLC, a New Mexico,                      )
limited liability company d/b/a                       )
Mesilla Valley Transportation,                        )
and CECILIO PORTILLO,                                 )
                                                      )
                       Defendants.                    )


                                     OPINION AND ORDER

       Now before the Court is defendant MVT Services LLC’s (MVT) motion for partial dismissal

for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Dkt. # 7. Plaintiff Morris E. Rimes, Jr.

claims that MVT was negligent under a theory of respondeat superior1 when its employee, defendant

Cecilio Portillo (Portillo), negligently drove into plaintiff’s truck. Dkt. # 2, at 2-4. MVT believes

that plaintiff is alleging two additional theories of negligence: negligent entrustment and negligent

hiring and retention. Dkt. # 7, at 2-3. Plaintiff believes that he is alleging only negligence (based

on respondeat superior) and negligent entrustment against MVT. Dkt. # 15, at 2. However, his

negligent entrustment claim includes allegations of negligent hiring and retention. See Dkt. # 2, at

3.




1
       Although respondeat superior is not mentioned in the complaint, plaintiff alleges that Portillo
       was the agent, servant, or employee of MVT. Dkt. # 2, at 2. Further, plaintiff does not allege
       that Portillo was acting within the course and scope of employment at the time of the
       accident, but MVT admits that in its motion for partial dismissal. Dkt. # 7, at 2.
                                                      I.

        Plaintiff alleges that on January 15, 2019, he was involved in an accident with Portillo, who

was driving an MVT semi-truck and trailer truck on Interstate 44 near Miami, Oklahoma, causing

plaintiff to suffer severe personal injuries. Dkt. # 2, at 2. Plaintiff alleges that Portillo was traveling

eastbound, in the same direction as plaintiff, but at an “excessive and unsafe speed,” which caused

Portillo to collide with plaintiff’s semi-truck and trailer. Id. Plaintiff alleges that the weather, at the

time of the accident, was inclement, with snow and ice on the roadway. Dkt. # 15, at 1.

        In plaintiff’s negligence allegations, he claims that Portillo “failed to maintain a proper

lookout for other traffic, . . . failed to devote his full time and attention to his driving, . . . recklessly

failed to use his brakes and other mechanical means available to avoid the collision, . . . was

traveling at an unsafe speed for road conditions without regard to other traffic, . . . [and] was an

inattentive . . . [and] distracted” driver.” Dkt. # 2, at 3. Defendant does not dispute that, at the time

of the accident, Portillo was an employee of MVT. Dkt. # 7, at 2. Plaintiff further alleges that MVT

negligently entrusted its vehicle to Portillo. Dkt. # 2, at 3. MVT does not dispute that this claim is

stated in the complaint. Dkt. # 7, at 2. However, confusion arises in what MVT believes to be

plaintiff’s third claim. Plaintiff’s complaint states that

        MVT . . . negligently hired, screened, retained, trained or instructed . . . Portillo, with
        regard to the operation of its motor vehicle and his required compliance with both
        state and federal laws including the FMCSA regulations. [MVT] therefore
        negligently entrusted [its] vehicle to . . . Portillo, and [was] individually negligent in
        contributing to the cause of the collision and Plaintiff’s injuries.




                                                      2
Dkt. # 2, at 3 (emphasis added).2 The parties agree that this is a negligent entrustment claim, but

MVT treats the claim as a separate negligent hiring and retention claim in its motion for partial

dismissal.

                                                  II.

        In considering a motion to dismiss under Rule 12(b)(6), a court must determine whether the

claimant has stated a claim upon which relief may be granted. “To survive a motion to dismiss under

Rule 12(b)(6), a plaintiff must plead sufficient factual allegations ‘to state a claim to relief that is

plausible on its face.’” Doe v. Woodard, 912 F.3d 1278, 1299 (10th Cir. 2019) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim is facially plausible ‘when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “All

well-pleaded facts, as distinguished from conclusory allegations, must be taken as true, and [the

court] must liberally construe the pleadings and make all reasonable inferences in favor of the non-

moving party.” Id. (internal citation omitted).

                                                  III.

        The Court first reaches MVT’s argument that negligent hiring and retention which, as

discussed above, is alleged within plaintiff’s negligent entrustment claim, should be dismissed.

“Negligent entrustment of an automobile occurs when the automobile is supplied, directly or through

a third person, for the use of another whom the supplier knows, or should know, because of youth,

inexperience, or otherwise, is likely to use it in a manner involving unreasonable risk of bodily harm



2
        Plaintiff’s complaint would be much easier to interpret if plaintiff stated each of his claims
        separately.

                                                   3
to others . . . .” Sheffer v. Carolina Forge Co., LLC, 306 P.3d 544, 548 (Okla. 2013). To establish

a claim of negligent entrustment, the plaintiff must show that a reasonable person knew or should

have known that the person entrusted with the vehicle would be likely to operate it in a careless,

reckless, or incompetent manner. Green v. Harris, 70 P.3d 866, 869 (Okla. 2003). A necessary

element of a negligent entrustment claim is that the plaintiff’s injury result from the driver’s careless

or reckless operation of the vehicle. Clark v. Turner, 99 P.3d 736, 743 (Okla. Civ. App. 2004).

        The Court reads plaintiff’s complaint as not stating a separate claim of negligent hiring and

retention. See Dkt. # 2, at 10. Rather, plaintiff combines facts with legal conclusions to allege

negligent hiring and training as the basis for the claim of negligent entrustment. See Dkt. # 2, at 10.

Further, plaintiff admits that his only claims for relief against MVT are negligence (based on

respondeat superior) and negligent entrustment. Dkt. # 5, at 5. MVT does not dispute that these are

the claims. Dkt. # 20, at 2. Therefore, MVT’s motion for partial dismissal is moot, as it asks for a

dismissal of an alleged claim that has not been separately stated. The Court accordingly finds that

plaintiff’s negligence claim of respondeat superior and negligent entrustment claim are the sole

claims stated against MVT. Therefore, MVT’s motion for partial dismissal of plaintiff’s alleged

negligent hiring and retention claim is moot.

        MVT also moves for dismissal of the relief of punitive damages. Dkt. # 7, at 1. MVT argues

that Fed. R. Civ. P. 9(g), which requires that special damages be specifically stated, should be

interpreted as requiring that punitive damages be plead with particularity. Id. MVT also argues that

plaintiff has not alleged conduct that rises to the level required for an award of punitive damages,

but has merely alleged negligent conduct. Id. at 9-10. Plaintiff counters that Oklahoma law

recognizes punitive damages as part of the claim, not a separate claim, and that the relief of punitive


                                                   4
damages is not subject to dismissal because plaintiff has alleged recklessness, which could be a basis

for punitive damages under Oklahoma law. Id. at 7-9.

       A federal court sitting in diversity applies state substantive law and federal procedural law.

Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559, U.S. 393, 417 (2010). The Federal

Rules of Civil Procedure are procedural and applicable in federal district court. Racher v. Westlake

Nursing Home Ltd. P’ship, 871 F.3d 1152, 1162 (10th Cir. 2017) (“If a federal rule of civil procedure

answers the question in dispute, that rule governs” in federal court.). Fed. R. Civ. P. 9(g) requires

that “[i]f an item of special damage is claimed, it must be specifically stated.” In contrast, Fed. R.

Civ. P. 9(b) requires that allegations of fraud be stated with particularity. Because plaintiff

“specifically state[s]” in his complaint that he is seeking punitive damages, the Court finds that it

meets the requirements of Fed. R. Civ. P. 9(g). See Huggins v. Four Seasons Nursing Ctrs, Inc.,

2007 WL 3113429, at *2 (N.D. Okla. Oct. 22, 2007) (unpublished)3 (plaintiff given leave to amend

complaint to request punitive damages where plaintiff did not do so); Ferrell v. BGF Glob., LLC,

2018 WL 746399, at *3 (W.D. Okla. Feb. 6, 2018) (motion for summary judgment denied because,

although plaintiff did not present evidence of punitive damages, the jury could find that defendant

acted with the requisite culpability to warrant punitive damages); Beavers v. Victorian, 38 F. Supp.




3
       This and all other unpublished decisions are not precedential; they are cited for their
       persuasive value only. See FED. R. APP. 32.1; 10TH CIR. R. 32.1.

                                                  5
3d 1260, 1273-74 (W.D. Okla. 2014) (summary judgment inappropriate where plaintiff requests

punitive damages based on reckless conduct).4

       Accordingly, the Court finds that MVT’s motion for partial dismissal of plaintiff’s negligent

hiring and retention claim is moot because the parties agree that plaintiff does not state a separate

claim of negligent hiring and retention, but only as a factual basis for the negligent entrustment

claim; MVT’s motion for dismissal of the relief of punitive damages is denied because plaintiff seeks

punitive damages in his complaint and alleges recklessness.

       IT IS THEREFORE ORDERED that defendant MVT Services LLC’s motion for partial

dismissal (Dkt. # 7) is moot in part and denied in part: it is moot as to plaintiff’s alleged negligent

hiring and retention separate claim and denied as to plaintiff’s request for punitive damages.

       DATED this 29th day of August, 2019.




4
       Even if the Court were to assume that the Fed. R. Civ. P. 9(b) particularity standard applies
       to punitive damages, plaintiff meets this test. Oklahoma law allows for punitive damages
       when a defendant acts in reckless disregard for the rights of others, and plaintiff alleges in
       his complaint that Portillo “recklessly failed to use his breaks . . . to avoid the collision.”
       Dkt. # 2, at 3; see OKLA. STAT. Tit. 23, § 9.1(B)(1) (2002).

                                                  6
